            Case 2:19-cv-00502-JHS Document 1 Filed 02/05/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

            Plaintiff,
                                                         Case No.
            V.


 CHARI,ES J. WEISS,
                                                                                 F!LED                \
            Defendant.                                                                                    'i'
                                                                                 FE3 0 ~ 20i3

                             COMPLAINT FOR FEDERAL TAXES                     B~~-:·        ~:Jitm
       Plaintiff, the United States of America, at the request of the Chief Counsel of the Internal

Revenue Service, a delegate of the Secretary of the Treasury, and at the direction of the Attorney

General of the United States, brings this action to collect the federal income taxes assessed

against Charles J. Weiss for tax years 1986 through 1991. In support of this Complaint, the

United States alleges as follows:

                                    JURISDICTION & VENUE

       I.        The Court has jurisdiction over this action pursuant to 28 U .S.C. §§ 1340 and

1345, and 26 U.S.C. § 7402.

       2.        Venue is proper in this district pursuant to 28 U.S.C. §§ 139l(b) and 1396.

                                              PARTIES

       3.        Plaintiff is the United States of America.

       4.        Defendant Charles J. Weiss resides within the jurisdiction of this Court, in

Montgomery County, Pennsylvania. He is named as a defendant because he is the taxpayer

against whom the federal income tax liabilities at issue were assessed.




                                                   1
             Case 2:19-cv-00502-JHS Document 1 Filed 02/05/19 Page 2 of 3




            REDUCE FEDERAL INCOME TAX ASSESSMENTS TO JUDGMENT

       5.       In accordance with Weiss' sworn federal income tax returns, a delegate of the

Secretary of the Treasury made assessments against Weiss for unpaid federal income (Form

1040) taxes, as reflected below.

                            Date of          Amount of          Outstanding Balance as
            Tax Year
                          Assessment         Assessment          of February 11, 2019
              1986         10/24/1994            $47,185.00           $133,979.46
              1987         10/10/1994            $47,856.00           $122,528.52
              1988         10/10/1994            $36,954.00           $125,038.34
              1989         10/10/1994         $50,460.00              $121,041.30
              1990         10/10/1994            $55,224.00           $101,566.31
              1991         10/10/1994            $61,523.00           $169,745.91



       6.       A delegate of the Secretary of the Treasury gave Weiss notice and demand for

payment of the tax assessments described in paragraph 5, above.

       7.       Statutory interest and penalties have accrued and will continue to accrue on the

unpaid balance of the assessments set forth in paragraph 5, above.

       8.       Despite notice and demand for payment, Weiss has failed to pay the United States '

the full amount of the assessments and the statutory additions to tax assessed against him for the

taxable years set forth in paragraph 5, above.

       9.       By reason of the foregoing tax assessments, Weiss is indebted to the United States

in the amount of $773,899.84 as of February 11, 2019, plus statutory additions to tax that will

continue to accrue on the unpaid balance until paid in full.




                                                    2
              Case 2:19-cv-00502-JHS Document 1 Filed 02/05/19 Page 3 of 3




        WHEREFORE, the United States of America respectfully prays that the Court:

       A.       Enter judgment in favor of the United States and against the Defendant, Charles J.

Weiss, for the unpaid balance of the federal income tax liabilities described in paragraph 5,

above, in the amount of $773,899.84 as of February 11, 2019, together with all interest and

penalties that will continue to accrue according to law after that date until paid in full;

       B.      Award the United States its attorneys' fees and costs incurred in prosecuting this

action; and

       C.       Grant the United States such other relief as may be just and proper.


Dated: February 4, 2019                                WILLIAM M. MCSWAIN
                                                       United States Attorney

                                                       RICIIARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General




                                                       MATTHEW B. MILLER
                                                       D.C. Bar No. 1034558
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       P.O. Box 227
                                                       Washington, D.C. 20044
                                                       202-616-3448 (v)
                                                       202-514-6866 (f)
                                                       Matthew.B.Miller@usdoj.gov

                                                       Counsel for the United States




                                                   3
JS 44 (Rev 06/17)
                                    Case 2:19-cv-00502-JHS Document 1-1 Filed 02/05/19 Page 1 of 3

                                                                             CIVIL COVER SHEET
                                                                                                                                                                ~   '<',,q'. . OJ-502
The JS 44 CIVIi cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as reqmred by law, except as
                                                                                                                                                                                 ., .
provided by local rules of court Th!S form, approved by the Jud1c1al Conference of the Vmted States in September 1974, 1s reqmred for the use of the Clerk of Court for the
purpose of imt1ating the civil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM J
                                                                                                                   DEFENDANTS
                                                                                                                 Cnarfes "J Weiss


       (b) County of Residence of First Listed Plaintiff                                                           County of Residence of Flfst Listed Defendant                     ~on_.!99~
                                    (EXCEPT IN US PLAINTIFF CASES)                                                                        (IN US PLAINTIFF CASES ONLY)
                                                                                                                   NOTE       IN LAND CONDEMNATION CASES, VSE IBE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED

      ( C) Attorneys (Firm Name, Address and Telephone Number)                                                     Attorneys (If Known)
 Matthew B Miller, US. Department of Justice, Tax Division, P.O. Box
 227, Washington, DC 20044; (202) 616-3448
       /"\
              SIS OF JURISDICTION (Placean "X"mOneBoxOnly)                                          III, CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                        "X' In One Box for Platnttfl




2
                                                                                                              (For Dtverstty Cases Only)                                           and One Box for Defendant)
             S Government               :J 3 Federal Question                                                                              PTF       DEF                                           PTF       DEF
             Plamtlff                            (lJ S Govemment Not a Party)                           Citizen of Tius State              r1 I      :J I      Incorporated or Prmc1pal Place          4 a   :J 4
                                                                                                                                                                 of Business In Tius State

             S Government               :J 4 Diversity                                                  Citizen of Another State           :J 2      n    2    Incorporated and Prmcipal Place           '-' 5            n   5
             Defendant                           (Indicate C1ttzensh1p of Parttes tn Item Ill)                                                                    of Busmess In Another State

                                                                                                        Citizen or Subject of a            0 3       n    3    Foreign Nation                            CJ 6             '-' 6
                                                                                                          Foreum Countrv



c.l 110 Insurance                        PERSONAL INJt:RY                   PERSONAL INJURY             O 625 Drug Related Seizure              ::J 422 Appeal 28 USC I 58           O 375 False Claims Act
:J 120 Manne                           O 310 Arrplane                   c.l 365 Personal Injury ·               of Property 21 USC 881          0 423 Withdrawal                     c.1 376 Qut Tam (3 I t.:SC
r1 130 M,ller Act                      O 315 Arrplane Product                  Product L1abihty         C'l 690 Other                                 28 USC 157                              3729(a))
n     140 Negottable !nstrwnent                 Liability               CJ 36 7 Health Care/                                                                                         c.l 400 State Reapportionment
c.l   I 50 Recovery of Overpayment     :J 320 Assault, Libel &                  Pharmaceutical                                                                                       n   410 Antttrust       I
           & Enforcement of Judgment            Slander                         Personal lnJury                                                 n   820 Copyngbts                    :J 430 Banks and Btmg
c.l   151 Medicare Act                 c.l 330Federa1Employers·                 Product Liability                                               c.l 830 Patent                       ::J 4 50 Commerce
::J   I 52 R;covery of Defaulted                L,abil1ty               c.l 368 Asbestos Personal                                               CJ 83 5 Patent - AbbreV1ated         C'l 460 Deportatton
           Student Loans               n 340 Manne                               Injury Product                                                                                      :J 470 Racketeer Influenced and
           (Excludes Veterans)         n 345 Manne Product                      L1ab1hty                                                                                                     ConuptOrgamzattons
c.l   15 3 Recovery of Overpayment              Liab1hty                  PERSONAL PROPERTY                                                                                     c,   :J 480 Consurner Credit
           of Veteran's Benefits       n 350 Motor Vehicle             C'l 370 Other Fraud                                                                                           c.l 490 Cable/Sat TV
c.l   160 Stockholders SUJts           c.l 355 Motor Velncle           c.l 371 Truth m Lendmg         Act                                                                            0 850 Secunttes/CommodiUes/
n     I 90 Other Contract                      Product Liab1hty        ::J 380 Other Personal c.l 720 Labor/Management                                                                       Exchange
c.l   195 Contract Product Liability   r1 360 Other Personal                   Property Damage            Relations                                                                a     890 Other Statutory Acnons
c.l   I 96 Franch1se                           Injury                   CJ 385 Property Damage   :J 740 Railway Labor Act                                                          :J    891 Agncultural Acts
                                       :J 362 Persooal lnJury -                Product Ltabihty  c.l 75 I Fanuly and Medical                                                       n     893 Environmental_ Matters
                                               Medical Mal      !Ice                                      Leave Act                                                                c.l   895 Freedom oflnformatJon
          REALPROPERT                  > # CIVILRIGHTSs,.                PRISONER PETrnIONS, ; 0 790 Other Labor Lttl t10        t-==ii,,Ri\U=:,~.;"'!f'""AX-:-,-,S,-:U""IT=S~'--1           Act
n     210 Land Condemnatton            c.l 440 Other CIVIi Rights          Habeas Corpus:                                                   axes (U S Plaintiff                    n     896 Arb1tratrnn •
c.l   220 foreclosure                  a 441 Vonng                     c.l 463 Ahen Detamee                                               or Defendant)                            0     899 Adm1mstrat1ve Procedure
r1    2 30 Rent Lease & EJectment      CJ 442 Employment               c.l 510 Mottons to Vacate                                      7 I IRS - Tiurd Party                                  Act/ReV1ew or Appeal of
c.l   240 Torts to Land                n 443 Housmg/                           Sentence                                                    26 USC 7609                                       Agency Dec1S1on
:J    245 Tort Product Liab1hty                Accommodattons          n S30 General                                                                                               :J    950 Const1tuttonal1ty of
CJ    290 All Other Real Property      :J 445 Amer w/D1sabiht1es -     c.l S35 Death Penalty                                                                                                 State Statutes
                                               Employment                  Other:                n 462 Naturaltzatlon Apphcatrnn
                                       :J 446 Amer w,'D1sab1ht1es •    :J 540 Mandamus & Other   0 46 5 Other Inumgrauon
                                               Other                   C'l 550 Civil Rights               Actions
                                       n 448 Education                 :J 555 Pnson Cond11ton
                                                                       n 560 C1VII Detatnee ·
                                                                               Condittons of
                                                                               Confinement

          RIG IN (Place an "X" m One Box Only)
              ngmal         O 2 Removed from               ::1 3       Remanded from             0 4 Reinstated or          0 5 Transferred from              . ::J 6 Mult1d1stnct             n8    Mult1d1stnct
             roceedmg           State Court                            Appellate Court               Reopened                   Another D1stnct                       L1t1gat1on -                   L1t1gat1on -
                                                                                                                                    (specify)                         Transfer                       D1rect File
\.                                         Cite the lJ S CIVIi Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)
      I • CAUSE OF ACTION i-...!2::.:::6:....::U::..;S.:..
                             Bnef descnption of cause
                                                        ..: ,:;C.:. . .7
                                                                       :. : . . : , : 4 ~ 0 1 . ! : - - - - - - - - - - - - = = - - - = = - - - - - - - - - - - - - - - - -
                                Reduce federal income tax assessments t                                  d men
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                       CHECK YES only 1f demanded t                               nt
     COMPLAINT:          UNDER RULE 23, FR Cv P                                                               773,899 84                                  JURY DEMAND:         cl Yes

VIII. RELATED CASE(S)
      IFANY
                       (See tnstructtons)
                                          JUDGE                                                                                                     DOCKET NlJMBER                   fEB
DATE                                                                      SIGNATURE OF AITORNEY OF RECORD

02/04/2019
FOR OFFICE {.;SE ONLY
                                                                                                                                                                                                                 I
      RFCEIPT #                     AMOUNT                                     APPL YING IFP                                      Jl'DGE                              MAG JUDGE
                                                                                                                                                                                                     -r-
                                Case 2:19-cv-00502-JHS Document 1-1 Filed 02/05/19 '.,Page 2 of 3
                                                                UNITED STATES DISTRICT COURT
                                                          FOR THE EASTER."I\J DISTRICT OF PENNSYLVANIA

                                                                             DESIG!'JATION FORM
                        (to be used by counsel or pro se plaintiff to mdtcate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:               U.S. Department of Justice, Tax Division, P.O. Box 227, Washington, DC 20044
                                                               --·------ - - - - - -                           ·-·    --·---               -----------                           ---
Address of Defendant:                             835 Lantern Lane, Blue Bell, PA 19422
                                              - - - - - - - - - - - - - - - - - - - · - - - - - ----------                                                                         -
Place of Accident, Incident or Transaction: _ _ _ _ _ _ _ _ _ _ _ _ _B_lu_e Bell, PA



RELATED CASE, IF ANY:

Case Number:_ ·--- _ _ _ _ _ __                                    Judge:                                                       Date Terminated: _ _ __

Civil cases are deemed related when Yes is answered to any of the following questions:

       Is this case related to property included in an earlier numbered suit pending or within one year                           YesD
       previously terminated action in this court?

2      Does this case involve the same issue of fact or grow out of the same transaction as a prior smt                           YesD
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                             YesO
       numbered case pendmg or within one year previously terminated action of this court?

4.     ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights                          YesO
       case filed by the same individual?

I certify that, to my knowledge, the within case
this court except as noted above.

DATE      02/04/2019 - - - - - - -
                                                                          .z....c..__r::=e:::.,~:_te..J.~g o,>nIDmono

                                                                            Attorney-at-law I Pro Se Plaintiff
                                                                                                                                         Y=~:~·~:::: I:
                                                                                                                                             Attorney ID # (if appllcable)j


CIVIL: (Place a ...t in one category only)

A.           Federal Question Cases:                                                          B.    Diversity Jurisdiction Cases:

D            lndemmty Contract, Marine Contract, and All Other Contracts                      D i.        Insurance Contract and Other Contracts
D            FELA                                                                             D 2.        Airplane Personal Injury
D            Jones Act-Personal Injury                                                        D 3.        Assault, Defamation
D            Antitrust                                                                        D 4.        Marine Personal lnJury
                                                                                              D 5.
B
D
             Patent
             Labor-Management Relations
             Civil Rights
                                                                                              D 6.
                                                                                              D 7.
                                                                                                          Motor Vehicle Personal Injury
                                                                                                          Other Personal Injury (Please specify)
                                                                                                          Products Liability
D            Habeas Corpus                                                                    D s.        Products Liability - Asbestos
             Securities Act(s) Cases                                                          D 9.        All other Diversity Cases
             Social Security Review Cases                                                                 (Please specify). _     __
             All other Federal Question Cases
             (Please specify) _ _ _ _ _     Federal taxes



                                                                             ARBITRATION CERTIFICATION
                                                     (The effect of this certification 1s to remove the case from eltg1btlity for arbitration)

                    Matthew B. Miller                   _ _, counsel of record or pro se plamtiff, do hereby certify
l,_~-----

             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action c e
              xceed the sum of $150,000.00 exclusive of mterest and costs:

                   eltef other than monetary damages is sought.


DATE      02/04/2019                                                                                                                             D.C. 1034558
                                                                            Attorney-at-Law I Pro Se Plaintiff                               Attorney ID   #   (if applicable)

NOTE A tnal de novo wtll be a tnal by JUry only 1fthere has been comphance wtth FR C P 38

C,v 609 (5/20/8)
                                                            \.
            Case 2:19-cv-00502-JHS Document 1-1 Filed 02/05/19 Page 3 of 3


                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                       CASE MA.."lAGEMENT TRACK DESIGNATION FOR.'1

               United States of America                                      CIVIL ACTION

                          V.

                   Charles J. Weiss

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ I :03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.
                                                                                                      I
                                                                                                    ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                              ( )

(f) Standard Management- Cases that do not fall into any one of the other tracks.
                                                                                                 t)
Date
           2/4/2019               /1;;6~
                                      Attorney-at-law
                                                                       United States of America
                                                                        Attorney for
       202-616-3448                       202-514-6866                 Matthew .B.Miller@usdoj.gov

Telephone                             FAX Number                         E-Mail Address



(Civ. 660) 10/02




                                                                                          FEB -5 019
